Citation Nr: 0126869	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  95-16 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, which included service in Vietnam.  His entire active 
duty service was in the United States Navy.  

In June 1988, the Board of Veterans' Appeals (Board) denied 
the veteran entitlement to service connection for a chronic, 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD).  The Department of Veterans Affairs 
received the veteran's application to reopen his claim for 
PTSD in November 1994.  The regional office (RO), in a June 
1995 rating decision, reopened and subsequently denied the 
claim on the merits following de novo review.  The veteran 
appealed.  

The Board remanded the case in June 1997 for further 
development.  Following completion of the remand directives, 
service connection for PTSD was denied by the RO and the case 
was returned to the Board.  

On August 25, 1999, the Board denied the veteran entitlement 
to service connection for PTSD, and the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a November 2000 order, the Court granted the parties' 
Joint Motion for Remand of the Board's October 1999 decision 
and to Stay Further Proceedings.  Pursuant to the to the 
actions requested in the Joint Motion, the Court vacated the 
Board's October 25, 1999, decision denying service connection 
for PTSD and remanded the issue to the Board for additional 
development and readjudication consistent with the directives 
of the Joint Motion.  


FINDINGS OF FACT

1.  In June 1988, the Board denied service connection for a 
chronic acquired psychiatric disability, to include PTSD, on 
the basis that an acquired psychiatric disability was not 
demonstrated during the veteran's active duty service or 
within one year following his separation from service; PTSD 
was not verified by the evidence of record.  

2.  Evidence associated with the claims file since the 
Board's June 1988 decision is relevant and probative and, 
when viewed in conjunction with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The Board's June 1988 decision that denied service 
connection for an acquired psychiatric disability, including 
PTSD, is final.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for PTSD has been 
submitted subsequent to the Board's June 1988 decision; the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1988, the Board of Veterans' Appeals (Board) denied 
the veteran entitlement to service connection for a chronic, 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD).  The Department of Veterans Affairs 
received the veteran's application to reopen his claim for 
PTSD in November 1994.  The regional office (RO), in a June 
1995 rating decision, reopened and subsequently denied the 
claim on the merits following de novo review.  The veteran 
appealed the June 1995 decision denying service connection 
for PTSD.  

Before proceeding to the merits of the case, the Board notes 
that, under 38 U.S.C.A. § 7104(a) (West 1991), all questions 
in a matter subject to a decision by the Secretary shall be 
subject to one review on appeal to the Board.  In the instant 
case, the Board must initially determine whether it has 
jurisdiction to proceed by assessing the question of whether 
the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection for PTSD 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicating it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh 
v. West, 11 Vet. App. 468, 471 (1998); Smith (Irma) v. Brown, 
10 Vet. App. 330, 332 (1997).  Accordingly, the Board has 
also recharacterized the issue on appeal as indicated on the 
title page of this decision and remand.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the issue of whether new and material 
evidence has been submitted by the veteran that would warrant 
reopening his claim for service connection for PTSD, without 
first remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  In the present 
case, the Board finds that all relevant evidence necessary 
for an equitable resolution of that issue.  The Board also 
finds that the veteran has been properly notified of the 
evidence necessary to complete his application.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required to ascertain whether new 
and material evidence has been submitted warranting reopening 
the claim.  See generally VCAA 2000; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  


New and Material

In June 1988, the Board denied service connection for a 
chronic acquired psychiatric disability, to include PTSD.  In 
reaching this determination, the Board had reviewed the 
veteran's service medical and personnel records, private 
psychological examination reports, a VA social worker's 
evaluation, lay statements from the veteran's relatives, the 
report of a VA psychiatric examination, and the veteran's 
statements pertaining to his active duty experiences in 
Vietnam.  In explaining its decision, the Board found that an 
acquired psychiatric disorder was not demonstrated during the 
veteran's active duty service or within a year following his 
separation from service and that the evidence, based on 
examination of the veteran and examination of the record, did 
not support a diagnosis of PTSD.  

In November 1994, the RO received the veteran's current 
application for benefits.  Although the Board's June 1988 
decision is final, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  

As defined by regulation, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

Evidence associated with the claims folder since the Board's 
June 1988 decision includes numerous VA and private 
outpatient treatment, hospitalization, and examination 
reports   In a December 1984 medical statement, a VA 
psychologist offered that it was likely the veteran suffered 
from a severe generalized anxiety disorder with depressive 
features.  VA hospital reports in 1990 and 1991 indicated the 
veteran was variously diagnosed with alcoholism and PTSD, 
secondary to Vietnam experiences.  In an April 1992 VA 
consultation report, the diagnostic impressions included 
possible PTSD and possible depression.  In an October 1992 
letter, a private psychologist reported that the veteran's 
symptoms of sleep distrubances, flashbacks to Vietnam, guilt 
feelings, avoidance of people and authority, preference to be 
alone and no family ties evidenced PTSD.  In a July 1993 
mental health psychiatric evaluation, the veteran was 
assessed with a history of long-standing, partially treated 
PTSD.  The report included a diagnosis of PTSD.  Following a 
May 1995 VA psychiatric examination, alcohol dependence and 
anti-social personality disorder were diagnosed.  The VA 
examiner further noted that the veteran was unable to 
identify a specific stressor that he relived in nightmares or 
intrusive thoughts, but was very concerned because he had 
difficulty being around people and managing his finances.  VA 
examination report of March 1999 does not diagnose PTSD, 
rather, alcohol dependence and dysthymic disorder were noted.  

Copies of the veteran's Social Security records indicate 
receipt of disability benefits due to antisocial personality 
disorder, anxiety disorder, and PTSD.  

The above-mentioned medical statements contain various 
diagnoses of the veteran's psychiatric condition, include a 
number of PTSD diagnoses.  These diagnoses bear directly and 
substantially on the specific matter under consideration, 
they are neither cumulative or redundant, and raise a 
reasonable possibility of substantiating the claim; 
therefore, they must be considered in order to fairly decide 
the merits of the veteran's claim of service connection for 
PTSD.  See 38 C.F.R. § 3.156(a).  Having determined that new 
and material evidence has been added to the record, the 
veteran's claim for service connection for PTSD is reopened.  


ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim seeking service connection for post-traumatic stress 
disorder, the appeal is granted.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
includes provisions that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the Joint Motion for Remand, it was indicated that the 
Board failed to verify a stressor with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Perhaps this was because in the August 25, 1999 Board 
decision, the Board had conceded exposure to combat 
stressors.  (See Board decision, page 2, last paragraph).  
Nonetheless, the Board will comply, and request that the 
USASCRUR verify a specific stressor.  

The veteran alleged in a July 1986 Post-Traumatic Stress 
Disorder Questionnaire that he was stationed in Vietnam from 
May 10, 1968, to November 22, 1968.  During that time, he was 
stationed on Cua Viet River, near the DMZ, North Vietnam 
border, and was assigned to the U.S.S. Noxabee (AO 656), a 
gasoline tanker/COMSERVPAC Vietnam.  The stressful event he 
recalls was an ammo dump explosion from incoming mortar 
rounds at night while his unit was pumping fuel.  The veteran 
was unable to recall when the event occurred; only that this 
occurred one time during his stay in Vietnam from May 10, 
1968, to November 22, 1968.  He was not more specific.  

Over the years, the veteran has undergone numerous 
psychiatric evaluations and the medical examiners have 
essentially found that the incidents the veteran claimed as 
stressors were too vague or general to be the basis for a 
diagnosis of PTSD.  He has received various diagnoses, 
including generalized anxiety disorder with depressive 
features as a result of Vietnam, schizophreniform disorder, 
possible/symptoms suggestive of PTSD, episodic alcohol abuse, 
sociopathic personality disorder, major recurrent depressive 
reaction, and bipolar disorder.  

The records show that the veteran's military decorations 
include the Vietnam Service medal, with one bronze campaign 
star, and the Combat Action Ribbon.  The Board accepts this 
as indicative of combat exposure.  However, the most recent 
medical evidence (VA examination in March 1999) indicates 
that although he shows that he has some symptoms of PTSD, the 
examining physician offered that those symptoms were 
attributable to the veteran's nonservice-connected 
conditions, namely, alcohol dependence and dysthymia.  The 
Board notes that earlier diagnoses of PTSD (December 1991, 
April 1992 and July 1993) were offered but the examiners 
either did not provide any reasons or bases for the diagnosis 
or the diagnosis was based on events as related by the 
veteran without examination of the record.  

In the Joint Motion, the parties noted that VA failed to 
verify the veteran's claimed stressors, as vague or general 
as they may be, with the United States Armed Services Center 
for Research of Unit Records (USASCRUR), even though the 
veteran had put VA on notice of stressful events.  The Joint 
Motion notes that VA's duty to assist includes assistance in 
corroborating the veteran's reported in-service stressors.  
See Patton v. West, 12 Vet. App. 272, 276 (1998); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The Board notes that, 
although the veteran has alleged stressors, they may be too 
general at this point for verification, and the Board 
recognizes that he has claimed that he cannot be more 
precise.  Nonetheless, pursuant to the directives in the 
Joint Motion, VA again should request the veteran to try to 
be more specific in describing his alleged stressors and VA 
should contact USASCRUR to try to corroborate those 
stressors.  In determining whether the evidence establishes 
the occurrence of an in-service stressful event, the RO 
should consider the Court's decision in Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In that case, the Court held that, by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  

As directed in the Joint Motion, if the claimed stressor can 
be verified, the veteran is to be afforded a psychiatric 
examination to determine whether he has PTSD related to a 
corroborated stressor.  

The veteran filed his claim in November 1994.  By regulatory 
amendment effective November 7, 1996, substantive changes 
were made concerning the Schedule for Rating Disabilities 
regarding mental disorders, including PTSD, that refer to the 
criteria described in the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), as set forth at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  In 
addition, VA regulation setting forth the criteria for 
service connection for PTSD was amended during the pendency 
of the instant appeal.  In June 1999, VA published the 
amended version of 38 C.F.R. § 3.304(f) in the Federal 
Register, which was made retroactive to March 7, 1997.  Where 
laws or regulations change after a claim has been filed or 
reopened, as in the veteran's case, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karras, 1 Vet. App. 
at 312-13.  In this regard, where a law or regulation changes 
during the pendency of a claim, a determination should 
determine which is more favorable to the veteran.  Under the 
circumstances, the veteran's claim for service connection for 
PTSD needs to be reconsidered applying both the old and new 
versions of the regulations.  The absence of such discussion 
requires a remand for readjudication in compliance with all 
applicable law and regulations.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should again request the 
veteran to provide, if possible, an 
additional statement containing the unit 
to which he was assigned while serving in 
Vietnam, the time frame of his Vietnam 
service, and as much detail and 
information as possible concerning the 
specifics (i.e., the who, what, when and 
where facts) of the stressors that he 
alleges to have experienced while in 
Vietnam and which can be corroborated by 
other credible evidence.  The veteran can 
also submit to the RO any statement from 
former service comrades or other 
individuals who can corroborate his 
claimed combat/stressful experiences in-
service.  

2.  Using the information already 
contained in the claims file and any 
additional information submitted by the 
veteran, the RO should undertake efforts 
to verify his claimed stressful 
experiences through all appropriate 
means, including, but not limited to, 
contacting the National Archives and 
Records Administration and USASCRUR.  
This may require that the RO first obtain 
morning reports and/or similar types of 
clarifying evidence from the National 
Personnel Records Center or from similar 
sources.  RO efforts to corroborate the 
occurrence of the veteran's claim should 
be undertaken, regardless of whether the 
veteran responds to the inquiry for more 
specifics or if he is unable to provide 
additional information.  

3.  Any information received is to be 
associated with the claims file.  If no 
additional evidence is obtained or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified. 

4.  Following receipt of a response from 
USASCRUR, and any other contacted 
entity(ies), and after undertaking any 
additional development suggested, the RO 
should prepare a report detailing the 
nature of any combat action (to which a 
purported stressor is related) and/or 
specific in-service stressful 
experience(s) that it has determined are 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action or specific in-
service stressful experience has been 
verified, then the RO should so state in 
its report.  

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to under go a comprehensive VA 
psychiatric examination to assess the 
nature and etiology of the veteran's 
psychiatric disability.  The entire 
claims folder, to include a complete copy 
of this REMAND, must be provided to and 
available for review by the examining 
physician.  The physician should provide 
a multi-axial diagnosis, reporting all 
psychiatric diagnoses found to be 
present.  If PTSD is diagnosed, the 
examiner should be requested to make a 
determination as to whether the PTSD is 
related to a verified specific in-service 
stressful experience which has been 
corroborated by the record.  The examiner 
should specifically indicate whether such 
experience(s) is (are) sufficient to 
support a diagnosis of PTSD.  If so, the 
examiner should specifically indicate how 
the other diagnostic criteria for the 
condition are met, and comment on the 
link between the current symptomatology 
and the in-service combat 
action/stressful experience(s) referred 
to above.  

6.  Prior to the above-mentioned VA 
psychiatric examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

7.  All examination findings, along with 
the complete rationale for each 
conclusion reached and opinion expressed, 
should be set forth in a typewritten 
report citing to specific evidence in the 
record.  The examination report should be 
associated with the other evidence on 
file in the veteran's claims folder.  

8.  The RO must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and 5107 (West 
1991 & Supp. 2001) are fully complied with 
and satisfied.  

10.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include consideration 
of the old and new versions of the 
regulations pertaining to mental 
disorders in general and amended 
regulation specifically addressing PTSD.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  

11.  If the benefit sought on appeal 
remains denied, the veteran his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

By this REMAND, it is not the Board's intent to imply whether 
the benefit requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument within the 
appropriate time period on the matter the Board has remanded.  
See  Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


